Citation Nr: 0920176	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-29 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease (DDD) of the lumbar spine at L4-L5, 
and minimal hypertrophic changes of the thoracic spine, prior 
to November 3, 2008.

2.  Entitlement to a rating in excess of 20 percent for DDD 
of the lumbar spine at L4-L5, and minimal hypertrophic 
changes of the thoracic spine, since November 3, 2008.

3.  Entitlement to an effective date prior to November 3, 
2008, for the assignment of a 20 percent rating for DDD of 
the lumbar spine at L4-L5, and minimal hypertrophic changes 
of the thoracic spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 
1983.

This appeal came before the Board of Veterans' Appeals 
(Board) initially on appeal from a December 2005 rating 
decision issued in January 2006, in which the RO, in 
pertinent part, denied the Veteran's increased rating claim 
and continued the 10 percent rating for DDD of the lumbar 
spine at L4-L5, and minimal hypertrophic changes of thoracic 
spine.  The veteran perfected an appeal with regard to that 
issue.

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in May 2008.  A transcript 
of that hearing is associated with the claims file.  

In June 2008, the case was remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
notice and development.  In a January 2009 rating decision 
issued in February 2009, the AMC assigned a 20 percent rating 
for the Veteran's thoracolumbar spine disability, effective 
November 3, 2008.  As higher ratings (to include staged 
ratings) are available, and the Veteran is presumed to seek 
the maximum available benefit, the Board has characterized 
the appeal for an increased rating as encompassing the first 
two issues set forth on the title page.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Veteran's representative filed a 
notice of disagreement (NOD) in March 2009, with regard to 
the effective assigned for the 20 percent rating; however, a 
statement of the case (SOC) in accord with the holding in 
Manlincon v. West, 12 Vet. App. 238 (1999) has not been 
issued and is discussed below.  As such, the Board finds that 
all three claims are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 182-83 (1991).

For reasons explained below, this appeal is REMANDED to the 
RO via the AMC, in Washington, DC.  VA will notify the 
Veteran if further action, on his part, is required.

As noted in the Board's previous remand, during his hearing, 
the Veteran raised a claim of entitlement to service 
connection for left hip pain as secondary to his service-
connected thoracolumbar spine disability.  See Transcript at 
pages 4 and 6.  As this claim has yet to be adjudicated by 
the RO, it is again referred to the RO for appropriate 
action.


REMAND

The Board's review of the record reveals that further RO/AMC 
action on the claims remaining on appeal is warranted. 

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.  

In compliance with the Board's remand instructions, a 
September 2008 letter provided the Veteran with notice 
consistent with the holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), with regard to the increased rating 
claim(s) on appeal.  However, this letter failed to provide 
adequate notice consistent with the decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In rating cases, VA 
must notify the claimant that, to substantiate a claim for an 
increased rating: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.  Here, the August 2008 letter provided 
most of the notice required in (1), (3) and (4) above in 
relation to Veteran's claim for an increased rating.  
However, this notice did not inform the Veteran that he 
should provide either lay or medical evidence of the effect 
that worsening of his disability has on employment and daily 
life or that should an increase in disability be found a 
disability rating may also be assigned on an extraschedular 
basis.  In addition, the notice required by (2) above was not 
given.  This must be remedied on remand.

Also, in compliance with the Board's remand, the September 
2008 letter asked the Veteran to provide the names of his 
healthcare providers.  In a November 2008 response, the 
Veteran's representative indicated that the Veteran gets all 
of his medical care at the Cortland, New York VA Outpatient 
Clinic and the Syracuse, New York VA Medical Center (VAMC); 
however, no additional VA medical records were sought or 
obtained.  The claims file contains records from the above 
two VA medical facilities dated up to July 20, 2006.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file, this is 
particularly so here where the Veteran claims that he is 
entitled to a higher rating prior to November 3, 2008.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, 
the VA must obtain all outstanding pertinent medical records 
from the above VA facilities generated since July 20, 2006, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008) as regards requesting records from Federal facilities.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)).  
However, identification of specific actions requested on 
remand does not relieve the VA of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the VA should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the matters on appeal.  The 
readjudication of the appeal should include consideration of 
all evidence added to the record since the last adjudication 
of the claims and whether referral for an extraschedular 
rating is warranted.  The VA should also consider whether 
"staged rating" (assignment of different ratings for distinct 
periods of time, consistent with the facts found) pursuant to 
the holding in Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007), is warranted.

With regard to the claim for entitlement to an effective date 
earlier than November 3, 2008 for the assignment of a 20 
percent rating for the Veteran's thoracolumbar spine 
disability, the Board notes that, in a March 2009 NOD, the 
Veteran's representative specifically disagreed with the 
effective date assigned, indicating that the 20 percent 
rating should be retroactive to May 2005, when the Veteran 
filed his claim of an increased rating.  By filing an NOD, 
the Veteran has initiated appellate review of this issue.  
The next step in the appellate process is for the RO to issue 
to the Veteran an SOC.  See 38 C.F.R. § 19.29 (2008); 
Manlincon, 12 Vet. App. at 240-41.  Consequently, this matter 
must be remanded to the RO for the issuance of a SOC.  The 
Board emphasizes, however, that to obtain appellate review of 
an issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2008).



Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Syracuse VAMC and the 
Cortland VA Outpatient Clinic, since 
July 20, 2006.  All records and/or 
responses received should be associated 
with the claims file.

2.  Send the Veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Ensure that the letter meets the 
requirements of Vazquez/Flores, cited to 
above (as appropriate), and explain what 
is needed to substantiate an 
extraschedular rating.  In particular, 
notify the Veteran that, to substantiate 
his increased rating claim(s) that he 
must provide, or ask VA to obtain, 
medical or lay evidence showing the 
effect that worsening or increase in 
severity of his thoracolumbar spine 
disability has on employment and daily 
life.  In addition, the letter must 
provide at least general notice of all 
possible rating criteria under which the 
Veteran's thoracolumbar spine disability 
may be rated, consistent with the general 
formula for rating diseases and injuries 
of the spine under the provisions of 
38 C.F.R. § 4.71a.  The notice should 
also explain that, should an increase in 
disability be found, a disability rating 
may also be assigned on an extraschedular 
if his impairment is not adequately 
covered by the spinal rating criteria.

The letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may 
decide the claims within the one-year 
period).  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, and after 
completing any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's increased 
rating claims, to include on an 
extraschedular basis, in light of all 
pertinent evidence and legal authority.  
Document consideration of whether "staged 
rating," pursuant to the Hart decision, 
cited to above, is warranted.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his 
representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

4.  Thereafter, issue to the Veteran and 
his representative an SOC addressing the 
claim for entitlement to an effective 
date earlier than November 3, 2008, for 
the assignment of a 20 percent rating for 
DDD of the lumbar spine at L4-L5, and 
minimal hypertrophic changes of the 
thoracic spine.  Along with the SOC, the 
VA must furnish to the Veteran a VA Form 
9 (Appeal to Board of Veterans' Appeals), 
and afford him the applicable time period 
for perfecting an appeal as to this 
issue.

The Veteran and his representative are 
hereby reminded that appellate 
consideration of the matter identified 
above (entitlement to an earlier 
effective date for the assignment of a 20 
percent rating) may be obtained only if a 
timely appeal is perfected.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




